Case 0:19-cv-60205-WPD Document 35 Entered on FLSD Docket 09/13/2019 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                          Case No.: 0:19-cv-60205-DIMITROULEAS/Snow

   GINA BELLENGER,
   individually and on behalf of all others
   similarly situated,                              CLASS ACTION

   Plaintiff,                                       JURY TRIAL DEMANDED

   v.

   ACCOUNTS RECEIVABLE
   MANAGEMENT, INC.,

   Defendant,

   _____________________/


                                   NOTICE OF SETTLEMENT

          Plaintiff, Gina Bellenger, hereby notifies the Court that the parties have reached an

  agreement in principle to settle the litigated claims in this case on a class-wide basis, subject to

  Court approval. The parties are presently drafting a written Settlement Agreement and related

  documents, which the parties will endeavor to file with the Court as part of a Motion for

  Preliminary Approval by September 20, 2019.

          Based on the foregoing, the Parties respectfully request that all current deadlines be

  suspended and rulings on all pending motions be held in abeyance, pending the filing of the

  proposed Settlement Agreement.
Case 0:19-cv-60205-WPD Document 35 Entered on FLSD Docket 09/13/2019 Page 2 of 2



  Date: September 13, 2019

  Respectfully Submitted,


  SHAMIS & GENTILE, P.A.
  /s/ Andrew J. Shamis
  Andrew J. Shamis, Esq.
  Florida Bar No. 101754
  ashamis@shamisgentile.com
  14 NE 1st Avenue, Suite 1205
  Miami, Florida 33132
  Telephone: 305-479-2299

  Counsel for Plaintiff and the Class
